UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6947


TONY TYRONE WILSON,

                  Petitioner - Appellant,

             v.

STATE OF SOUTH CAROLINA; WARDEN, BROAD RIVER CORRECTIONAL
INSTITUTION,

                  Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:09-cv-00303-SB)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Remanded by unpublished per curiam opinion.


Tony Tyrone Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony      Tyrone    Wilson          seeks       to        appeal    the   district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       In civil actions in which the United States or its

officer    or    agency   is    not    a    party,       the      parties       are   accorded

thirty    days    after   the    entry          of    the    district          court’s   final

judgment    or    order   to    note       an    appeal,          see    Fed.    R.   App.    P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).              These time periods are “mandatory and

jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)); see Bowles v. Russell, 551 U.S. 205, __, 127 S. Ct.

2360, 2366 (2007).

            The district court’s order was entered on March 17,

2009.     Wilson signed his notice of appeal on May 18, 2009, and

the notice was filed in the district court on May 19, 2009.                                   In

his   notice     of   appeal,    Wilson         sought       to       appeal    the   district

court’s order, “or in the alternative . . . request[ed] [that]

his case be ‘reopened’ for further pleadings.”                                  We liberally

construe Wilson’s statements as requesting an extension of the

appeal     period     under     Fed.       R.        App.        P.     4(a)(5)(A).          See



                                            2
Washington v.    Bumgarner,    882   F.2d   899,   901   (4th   Cir.    1989);

Myers v. Stephenson, 781 F.2d 1036, 1038-39 (4th Cir. 1986).

           So construed, the motion for an extension of time was

filed within the thirty-day excusable neglect period. *                Because

the district court has not ruled on the motion for extension, we

remand this case to the district court for the limited purpose

of   enabling   the   court   to   determine   whether   Wilson   has   shown

excusable neglect or good cause warranting an extension of the

thirty-day appeal period.           The record, as supplemented, will

then be returned to this court for further consideration.



                                                                   REMANDED




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266, 276 (1988).    The thirtieth day of the excusable neglect
period was Saturday, May 16, 2008. Therefore, Wilson had until
Monday, May 18, 2008, to move for an extension of time.     See
Fed. R. App. P. 26(a)(3) (instructing that in computing time
periods the last day of the period be included unless that day
is a Saturday, Sunday or legal holiday).



                                      3